Notice of AllowabilityNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wenting Deng on 07/28/2022.
The application has been amended as follows: 
In the claims:
a. Cancel claims 6 and 7.
Election/Restrictions
Claims 1-5, 8-14, 16, 24, 25, 28, and 30 are allowable. The restriction requirement between Species A-E, as set forth in the Office action mailed on 04/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/20/2020 is withdrawn. Claims 17-23, directed to Species B, D, and E are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-5, 8-14, 16-25, 28, and 30 are allowable.
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Chu (US 6,424,533), Ogawa (US2020/0006617 A1), Kuroyanagi (US 2006/0219286 A1) and Maxwell (US 7,236,368). Chu discloses a substrate (28) with several thermoelectric coolers (30) embedded within the substrate (see Fig. 2A, and 2B) and a heat generating element (14) which spans the entirety of the substrate. Ogawa discloses that contact pads (29a, 31a) can be connected to thermoelectric devices through vias (35) within an insulating substrate (see Fig. 4A). Kuroyanagi discloses that heat spreading structures can be formed of liquid crystalline polymer and Maxwell discloses that liquid crystalline polymer can be formed of polyphenylene sulfide. 
No teaching, suggestion, or motivation can be found in the prior art to modify Chu so that the heat generating element is horizontally confined within the top-side plate and modify the apparatus structure further of Chu so that the top surface of the top-side plate is lower than the top surface of the substrate body to provide a recess, into which the heat-generating electrical element is assembled. There is a lack of motivation to modify Chu in the specific way claimed, the Examiner believes that such an extensive modification in combination with all of the other features claimed in claim 1 would be impermissible hindsight.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726